ORDER DENYING APPEAL
This matter comes before the Fort Peck Court of Appeals on a Notice of Appeal.
*49The Order appealed here is an Order of Eviction by Default and Order of Forcible Entry and Detainer, filed September 30, 2014, Honorable Judge Dana Runsa-bove presiding.
The Order was entered by default since Appellant Clark failed to appear at the September 29, 2014 hearing. Appellant Clark had been properly served with Notice of Hearing and Civil Summons,
The jurisdiction of the Court of Appeals is extended to review determinations of the Tribal Court on matters of law, but shall not set aside factual determinations supported by substantial evidence, II CCOJ, Chap. 2, Sec. 202.
The Order of Eviction was properly entered by default when Appellant did not appear at hearing and offer evidence and testimony on her behalf. There is no record to review on her behalf and we cannot now hear any such evidence or evidence not on record.
We therefore ORDER AS FOLLOWS:
The Appeal is denied and the Judgment of the Tribal Court affirmed.